Citation Nr: 0115244	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  01-01 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to February 
1970. 

This case comes before the Board of Veterans' Appeals (Board) 
from a December 1999 RO rating decision which granted service 
connection and a noncompensable rating for bilateral hearing 
loss; the veteran appeals for a higher rating.


FINDINGS OF FACT

1.  From April 14, 1999 (the effective date of service 
connection) through July 26, 2000, the veteran's bilateral 
hearing loss was manifested by auditory acuity level II in 
the right ear and auditory acuity level III in the left ear.

2.  Since July 27, 2000 (date of a VA examination which first 
shows worsened hearing loss), the veteran's bilateral hearing 
loss has been manifested by auditory acuity level V for the 
right ear and auditory acuity level VI for the left ear.


CONCLUSIONS OF LAW

1. From April 14, 1999 through July 26, 2000, the veteran's 
bilateral hearing loss was noncompensable.  38 U.S.C.A. 
§ 1155 (West 1991);  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1998 and 2000).

2.  Since July 27, 2000, the veteran's bilateral hearing loss 
has been 20 percent disabling.  38 U.S.C.A. § 1155 (West 
1991);  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Army from May 1968 
to February 1970.  His service separation examination in 
February 1970 indicated partial bilateral deafness.  Post-
service medical records dated to the 1990s also note hearing 
loss.

The veteran's claim for service connection for bilateral 
hearing loss was received by the RO on April 14, 1999.  

A VA audiological examination was given to the veteran in 
December 1999.  The audiology examination indicated that the 
puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 50, 50, 
60, and 80 decibels, respectively, with an average threshold 
of 60 decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 92 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz were 45, 55, 
65, and 90 decibels, respectively, with an average threshold 
of 64 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 84 percent.  The examiner found the 
veteran to have mild to severe sensorineural hearing loss in 
both ears.

In December 1999, the RO granted service connection and a 
noncompensable rating for bilateral hearing loss, effective 
April 14, 1999 (date of VA receipt of the initial 
compensation claim).

The veteran appealed for a higher rating for bilateral 
hearing loss.  In his March 2000 notice of disagreement, he 
asserted the condition should be rated at least 20 percent.

At a hearing held before the RO in June 2000, the veteran 
reported that he has had difficulty with his hearing since 
his service.  Following complaints from his wife regarding 
his hearing, he had hearing tests performed and obtained 
hearing aids.  He said his hearing difficulty had interfered 
with his jobs and caused problems in his everyday life.  

The veteran was given another VA audiological examination on 
July 27, 2000. The audiology examination indicated that the 
puretone decibel thresholds in the right ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz, were 60, 55, 
70, and 85 decibels, respectively, with an average threshold 
of 68 decibels for these four frequencies.  Right ear speech 
discrimination, using the Maryland CNC Test, was 92 percent.  
The puretone decibel thresholds in the left ear, at the 
frequencies of 1000, 2000, 3000, and 4000 Hertz were 55, 60, 
70, and 95 decibels, respectively, with an average threshold 
of 70 decibels.  Left ear speech discrimination, using the 
Maryland CNC Test, was 92 percent.  The examiner found the 
veteran to have mild to severe sensorineural hearing loss 
bilaterally.  

In December 2000, the RO continued the noncompensable rating 
for bilateral hearing loss.  The veteran filed his 
substantive appeal in January 2001, asserting entitlement to 
a higher rating for hearing loss.

In January 2001, the RO granted service connection and a 10 
percent rating for tinnitus.

Analysis

The veteran seeks a compensable rating for his service-
connected bilateral hearing loss.  The file shows the 
evidence has been properly developed, including providing the 
veteran with VA examinations, and there is no further VA duty 
to assist him with his claim.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

The Board notes this is an initial rating case, on the 
granting of service connection, and thus the Board must 
consider whether "staged ratings" (i.e., different percentage 
ratings for different periods of time, based on the facts 
found) are warranted.  Fenderson v. West, 12 Vet.App. 119 
(1999).  As set forth in the below discussion, different 
"staged ratings" for the veteran's bilateral hearing loss are 
indicated.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Board notes that the regulations for evaluating hearing 
loss were revised in June 1999, after the veteran filed his 
claim for service connection for bilateral hearing loss.  
Either the new or old criteria may apply, whichever are more 
favorable to the veteran, although the new criteria are only 
applicable to the period of time since their effective date.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991); VAOPGCPREC 3-
2000.

Pursuant to the new criteria of 38 C.F.R. § 4.85 (2000), an 
examination must be conducted to include a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test indicating the puretone thresholds at 1000, 2000, 3000, 
and 4000 Hertz, with an average puretone threshold obtained 
by dividing these thresholds by four.  Once these test 
results have been obtained, employing Table VI, a Roman 
numeral designation for hearing impairment is ascertained 
based on a combination of the percent of speech 
discrimination and puretone threshold average.  Once a Roman 
numeral designation has been determined, Table VII is used to 
determine the percentage evaluation by combining the Roman 
numeral designations for hearing impairment of each ear.  
This conventional rating method is the same under the old 
rating criteria as found in 38 C.F.R. § 4.85 (1998).

The new rating criteria provide that, in certain 
circumstances, the Roman numeral designation for hearing loss 
of an ear may be based only on puretone threshold average, 
using Table VIa.  38 C.F.R. §§ 4.85(c), 4.86 (2000).  In 
pertinent part, the Roman numeral designation for hearing 
impairment for an ear can be determined from either Table VI 
or Table VIa, whichever results in the higher Roman numeral, 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a) (2000).

Service connection for bilateral hearing loss became 
effective on April 14, 1999, when the VA received the 
veteran's initial compensation claim.  See 38 U.S.C.A. 
§ 5110.  The medical evidence concerning the severity of 
hearing loss since then consists of VA examinations in 
December 1999 and July 2000.

The December 1999 VA audiology examination showed that 
neither ear had decibel thresholds of 55 or more at all four 
frequencies, and thus the special rating method of 38 C.F.R. 
§ 4.86(a) (2000) does not apply as to findings from this 
examination.  The hearing loss shown by this examination is 
to be rated under the conventional method of 38 C.F.R. § 4.85 
(1998 and 2000).  This examination showed the right ear had a 
decibel threshold average of 60 for the four frequencies, and 
92 percent speech discrimination; such amounts to auditory 
acuity level II under Table VI of 38 C.F.R. § 4.85.  This 
examination showed the left ear had a decibel threshold 
average of 64 for the four frequencies, and 84 percent speech 
discrimination; such amounts to auditory acuity level III 
under Table VI of 38 C.F.R. § 4.85.  Combining auditory 
acuity level II for the right ear and auditory acuity level 
III for the left ear, in Table VII of 38 C.F.R. § 4.85, 
results in a 0 percent (noncompensable) rating for bilateral 
hearing loss under Code 6100.

A greater level of bilateral hearing loss is not shown until 
the VA examination of July 27, 2000.  The audiology 
examination indicated that the veteran's puretone decibel 
thresholds in the right ear, at the frequencies of 1000, 
2000, 3000, and 4000 Hertz, were 60, 55, 70, and 85 decibels, 
respectively, with an average threshold of 68 decibels for 
these four frequencies.  Right ear speech discrimination was 
92 percent.  The puretone decibel thresholds in the left ear, 
at the frequencies of 1000, 2000, 3000, and 4000 Hertz, were 
55, 60, 70, and 95 decibels, respectively, with an average 
threshold of 70 decibels.  Left ear speech discrimination was 
92 percent.    

The Board notes that the July 2000 test results indicate that 
hearing loss in both ears meet the criteria for the special 
rating method of 38 C.F.R. § 4.86(a) (2000), as the veteran's 
decibel levels meet or exceed 55 at all four frequencies in 
both ears.  Moreover, this special rating method is more 
favorable to the veteran when compared to the conventional 
rating method.

With regard to the right ear, the July 2000 examination shows 
the puretone decibel threshold average for the four 
frequencies was 68 decibels, and the speech discrimination 
score was 92 percent.  If these figures are entered into 
Table VI of the rating schedule provisions on hearing loss, 
an auditory acuity numeric designation of II results.  When 
rating under Table VIa of the rating schedule provisions on 
hearing loss, based only on puretone decibel average of 68, 
an auditory acuity numeric designation of V results.  As to 
the right ear, the worse auditory acuity numeric designation 
of V will be used when determining the final rating for 
bilateral hearing loss.

With regard to the left ear, the puretone decibel threshold 
average for the four frequencies was 70 decibels, and the 
speech discrimination score was 92 percent.  If these figures 
are entered into Table VI of the rating schedule provisions 
on hearing loss, an auditory acuity numeric designation of II 
results.  When rating under Table VIa of the rating schedule 
provisions on hearing loss, based only on puretone decibel 
average of 70, an auditory acuity numeric designation of VI 
results.  As to the left ear, the worse auditory acuity 
numeric designation of VI will be used when determining the 
final rating for bilateral hearing loss.

Applying Table VII of the rating schedule provisions on 
hearing loss, and entering auditory acuity numeric 
designations of V for the right ear and VI for the left ear, 
results in a 20 percent rating for bilateral hearing loss 
under Diagnostic Code 6100.  

As noted earlier, since this is an initial rating case, the 
Board must apply "staged ratings" for bilateral hearing loss, 
since the effective date of service connection, based on the 
facts found.  The evidence demonstrates that from April 14, 
1999 (the effective date of service connection) through July 
26, 2000, the veteran's bilateral hearing loss was 
noncompensable.  The preponderance of the evidence is against 
this aspect of the claim, and thus the benefit-of-the-doubt 
rule does not apply, and this part of the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  It is first factually ascertainable that 
bilateral hearing loss became 20 percent disabling as of July 
27, 2000, the date of VA examination; and based on the facts 
found, a higher 20 percent rating for bilateral hearing loss 
is granted from that date.  


ORDER

A compensable rating for bilateral hearing loss, for the 
period from April 14, 1999 through July 26, 2000, is denied.  

A higher rating of 20 percent for bilateral hearing loss, 
effective from July 27, 2000, is granted.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

